                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

BALJIT SINGH,

                  Plaintiff,                 No. 2:18-cv-1852 KJM KJN P
          vs.

AGUILERA NICOLAS, et al.,

                  Defendants.                ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

       Baljit Singh, detainee #069604-7, a necessary and material witness in proceedings in this
case on March 19, 2019, is confined in Atascadero State Hospital, in the custody of the
Warden/Director; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before the
Honorable Allison Claire, to appear by video-conferencing at Atascadero State Hospital, March
19, 2019, at 9:00 a.m.

          ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden/Director to produce the inmate named above to testify by video-
conferencing before the United States District Court at the time and place above, and from day to
day until completion of court proceedings or as ordered by the court;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a copy by fax on the Litigation Coordinator
at Atascadero State Hospital, (805) 468-3123.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden/Director of Atascadero State Hospital, P. O. Box 7001, Atascadero,
California 93423-7001:

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by video-conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: January 17, 2019




/kly
sing1852.841.vc
